DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments (12/10/21 Remarks: page 7, line 11 – page 8, line 16) with respect to the rejection of claims 1-7, 15, & 18-19 under 35 USC §102 and the objection to claims 1-12 & 14 have been fully considered and are persuasive. Therefore, the rejection of claims 1-7, 15, & 18-19 under 35 USC §102 and the objection to claims 1-10, 12 & 14 has been withdrawn. The objection to claim 11 has been obviated by the claim’s cancellation. However, upon further consideration, a new ground(s) of rejection is made in view of Matthew (“Diagnosis of the Abnormality Extracted MRI slice Images of a GUI based Intelligent Diagnostic Imaging System”).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10, 12, 14-15, & 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “an editing area” (claim 1, lines 9 & 13; claim 18, lines 5 & 9) is unclear as to whether the two recitations in each claim refer to the same editing area. If the later recitation in each claim is intended to refer to the same editing area as the first recitation in each claim, the later recitation should read “the editing area”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 15, & 18-19, insofar as they are understood, are rejected under 35 U.S.C. 103(a) as being unpatentable over Iwase (US 8370293, cited in 9/11/20 Office Action) in view of .
With respect to claim 1, Iwase discloses:
Claim 1: An information processing apparatus comprising:
at least one memory storing instructions (Iwase column 16, lines 43-51, software stored in machine-readable media); and
at least one processor that, when executing the instructions (Iwase column 16, lines 43-51, processing device controlled by software stored in machine-readable media), causes the information processing apparatus to function as:
a purpose setting unit configured to set an examination purpose of radiography (Iwase column 1, lines 12-18 and column 3, lines 1-5, medical radiographic imaging; Iwase column 3, lines 22-23, workflow template for specific medical diagnosis type);
a selection setting unit configured to select, from a display area of a display unit (Iwase column 14, lines 34-36 and Figure 5, item 560, set of selectable imaging processing tools in display window), processing for an image performed as post-processing upon an end of imaging of a radiation image (Iwase column 3, lines 1-11 and column 4, lines 46-58, processing of medical image after medical imaging operation produces image) corresponding to the examination purpose (Iwase column 3, lines 12-14 & 25-26, processing operations associated with specific medical diagnosis type), and set the selected processing for an image in an editing area (Iwase column 14, lines 34-36 and Figure 5, item 560, set of selectable imaging processing tools in display window); and
a generation unit configured to generate a processing procedure corresponding to the examination purpose based on the set processing (Iwase column 3, lines 22-23, workflow template creation),
wherein if the selection setting unit selects condition determination processing from the display area of the display unit (see secondary reference below) and sets an editing area of the display unit (Iwase column 14, lines 34-36 and Figure 5, item 560, set of selectable imaging processing tools in display window), the generation unit generates a processing procedure for performing the condition determination processing for the processing result (see secondary reference below).
Iwase does not expressly disclose the elements annotated (see secondary reference below) above.
Matthew discloses:
wherein if the selection setting unit selects condition determination processing from the display area of the display unit (Matthew Sections V-VI and Figure 8, “Diagnose” button 560) and sets an editing area of the display unit (Iwase column 14, lines 34-36 and Figure 5, item 560, set of selectable imaging processing tools in display window), the generation unit generates a processing procedure for performing the condition determination processing for the processing result (Matthew Sections V-VI and Figure 8, “Diagnose” (i.e. determine condition) button 560).
Iwase and Matthew are combinable because they are from the field of medical imaging and diagnosis (Iwase column 3, lines 9-39, “a workflow template is created for a specific type of medical diagnosis or processing”; Matthew Abstract, “Diagnosis is the Key feature of an Intelligent Diagnostic Imaging System”).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify Iwase to include within its editing area a “Diagnosis” button which, when selected by a user initiates diagnosis (condition determination) processing, as taught by Matthew.
The suggestion/motivation for doing so would have been to diagnose a condition of the subject in the medical image, as desired by both Iwase (Iwase column 3, lines 9-39, “a workflow template is created for a specific type of medical diagnosis or processing”) and Matthew (Matthew Abstract, “Diagnosis is the Key feature of an Intelligent Diagnostic Imaging System”).
Therefore, it would have been obvious to combine Iwase with Matthew to obtain the invention as specified in claim 1.
Applying these teachings to claims 2-7, 15, & 18-19:
Claim 2: The apparatus according to claim 1 (see above), wherein the at least one processor, when executing the instructions (Iwase column 16, lines 43-51, processing device controlled by software stored in machine-readable media), further causes the information processing apparatus to function as:
an obtaining unit configured to obtain examination information from an external (Iwase column 3, lines 26-29, processing medical imaging input data); and
(Iwase column 15, lines 57-61, application of image processing operation to medical image).
Claim 3: The apparatus according to claim 1 (see above), wherein the selection setting unit selects image processing from an item displayed in a display area of the display unit as processing of the radiation image and sets the selected image processing in the editing area (Iwase column 13, line 64 – column 14, line 1, display of selected image processing workflow stage).
Claim 4: The apparatus according to claim 1 (see above), wherein if a plurality of pieces of processing of the radiation image are set in the editing area, the generation unit generates a series of processing procedures for performing processing of the radiation image based on a combination of the set plurality of pieces of processing (Iwase column 14, lines 14-16, multiple procedures of image processing performed).
Claim 5: The apparatus according to claim 3 (see above), wherein the at least one processor, when executing the instructions (Iwase column 16, lines 43-51, processing device controlled by software stored in machine-readable media), further causes the information processing apparatus to function as a display control unit configured to change display of processing selectable in a display area of the display unit in accordance with the examination purpose (Iwase column 13, line 57 – column 14, line 1, display of image processing operations associated with a given template).
Claim 6: The apparatus according to claim 1 (see above), wherein the purpose setting unit sets the examination purpose based on an input from a GUI displayed on the display unit (Iwase column 13, lines 31-44, selection of medical study) or (Note: This is a recitation in the alternative readable upon either option) examination request source information included in examination information received from an external device.
Claim 7: The apparatus according to claim 6 (see above), wherein the at least one processor, when executing the instructions (Iwase column 16, lines 43-51, processing device controlled by software stored in machine-readable media), further causes the information processing apparatus to function as a condition setting unit configured to set an execution condition of the processing procedure based on the examination request source information (Iwase column 14, lines 36-37, customization of image processing stages).
Claim 15: The apparatus according to claim 5 (see above), wherein the display control unit displays, on the display unit, a combination of a thumbnail image obtained by reducing an image processed based on the processing procedure and text display indicating contents of the processing procedure (Iwase Figure 5, thumbnail processed images with text labels).
Claim 18: An information processing method comprising:
setting an examination purpose of radiography (Iwase column 1, lines 12-18, medical radiographic imaging; Iwase column 3, lines 22-23, workflow template for specific medical diagnosis type);
selecting, from a display area of a display unit processing for an image performed as post-processing upon an end of imaging of a radiation image (Iwase column 3, lines 1-11 and column 4, lines 46-58, processing of medical image after medical imaging operation produces image) corresponding to the examination purpose (Iwase column 3, lines 12-14 & 25-26, processing operations associated with specific medical diagnosis type), and set the selected processing for an image in an editing area (Iwase column 14, lines 34-36 and Figure 5, item 560, set of selectable imaging processing tools in display window); and
generating a processing procedure corresponding to the examination purpose based on the set processing (Iwase column 3, lines 22-23 and column 17, lines 31-33, generation of image processing template),
wherein if the selection setting unit selects condition determination processing from the display area of the display unit (Matthew Sections V-VI and Figure 8, “Diagnose” button 560) and sets an editing area of the display unit (Iwase column 14, lines 34-36 and Figure 5, item 560, set of selectable imaging processing tools in display window), the generation unit generates a processing procedure for performing the condition determination processing for the processing result (Matthew Sections V-VI and Figure 8, “Diagnose” (i.e. determine condition) button 560).
Claim 19: A non-transitory computer-readable storage medium storing a program for causing a computer to execute each step of an information processing method (Iwase column 18, lines 19-30, general-purpose computer implementation using program stored on disk, CD-ROM, etc) defined in claim 18 (see above).
Allowable Subject Matter
Claims 8-10, 12 & 14, insofar as they are understood, would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
With respect to claim 8, insofar as it is understood, the art of record does not teach or suggest the recited setting of operator identification and a disclosure range of processing procedure in conjunction with the recited arrangement of processing of a radiographic image in accordance with a selection setting.
With respect to claim 9 (and dependent claim 10), insofar as they are understood, the art of record does not teach or suggest the recited hierarchical storage structure in accordance with an interpretation order in conjunction with the recited arrangement of processing of a radiographic image in accordance with a selection setting.
With respect to claim 12, insofar as it is understood, the art of record does not teach or suggest the recited setting of presence/absence of overlapping execution conditions in 
With respect to claim 14, insofar as it is understood, the art of record does not teach or suggest the recited setting of emergency examination and associated selection of image output in conjunction with the recited arrangement of processing of a radiographic image in accordance with a selection setting.
Conclusion
Any inquiry concerning the contents of this communication or earlier communications from the examiner should be directed to Stephen M. Brinich at 571-272-7430 (voice) or 571-273-7430 (fax).
Any inquiry relating to the status of this application, entry of papers into this application, or other any inquiries of a general nature concerning application processing should be directed to the Tech Center 2600 Customer Service center at 571-272-2600 or to the USPTO Contact Center at 800-786-9199 or 571-272-1000.
The examiner can normally be reached on weekdays 7:30-4:00 Eastern Time.
If attempts to contact the examiner and the Customer Service Center are unsuccessful, supervisor Claire Wang can be contacted at 571-270-1051.

/Stephen M Brinich/
Examiner, Art Unit 2663